[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                           AUGUST 16, 2010
                              No. 09-14389                   JOHN LEY
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 09-80023-CR-KAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MARK JOSEPH HARVEY,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (August 16, 2010)

Before EDMONDSON, MARTIN and HILL, Circuit Judges.

PER CURIAM:

     Richard L. Rosenbaum, appointed counsel for Mark Joseph Harvey in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Harvey’s convictions and

sentences are AFFIRMED.1




       1
          Our affirmance of Harvey’s convictions and sentences shall not inhibit the district
court’s plenary consideration of any Sixth Amendment claims that may be raised by 28 U.S.C.
§ 2255 motion to vacate, based on counsel’s representation in the district court.

                                               2